Citation Nr: 0620286	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-39 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to March 
1990. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

Procedural history

In the April 2004 rating decision, service connection was 
granted for bilateral hearing loss; a noncompensable (zero 
percent) disability rating was assigned.  
The veteran filed a timely Notice of Disagreement (NOD) as to 
the assignment of a noncompensable disability rating.  After 
the issuance by the RO of a Statement of the Case, he 
perfected his appeal by filing a timely substantive appeal 
[VA Form 9].

The veteran testified at a personal hearing which was held in 
April 2006 at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After having carefully considered the matter, the Board 
believes that this claim must be remanded for further 
evidentiary development.

In a March 2005 statement and at the April 2006 hearing, the 
veteran and his representative alleged that the veteran's 
hearing loss had worsened.  See the hearing transcript, page 
6.  The last VA audiological examination was in February 
2004.  Under the circumstances here presented, the Board 
believes that a current medical examination for the veteran's 
right ear hearing loss is necessary.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for 
an audiological examination to determine 
the current severity of any right ear 
hearing loss.  The report of the 
audiological examination should be 
associated with the veteran's VA claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


